DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-9, 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose modifying the role of a BTE component of a hearing aid with respect to second and alternative signals being received from a transducer. The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (EP3343952).
	Regarding claims 1, 10, 12 Schmidt discloses an apparatus and method of hearing device assembly comprising - a behind-the-ear base unit (figure 1A, element 102 with paragraph 0026: behind-the-ear BTE module),and - an in-the-ear transducer module (figure 1B, element 200 with paragraph 0027: receiver-in-ear RIE module), the base unit and the transducer module being configured to electronically communicate via a communication interface connecting the base unit and the transducer module (figure 2, elements 135, 137, 212, and P8 with paragraph 0034: one-wire bidirectional data interface DATA of the EPROM having one wire element to the data port of the processor), wherein the transducer module is further configured to assert a signal on the communication interface during boot of the base unit (figures 2 - 4B with paragraphs 0035 and 0043: detection of connection state by logic state on the single-wire interface during boot sequence of the BTE module which provides power supply upon detecting a connected state. Upon a dis-connection, the power supply is removed, and vice-versa, which allows for hot-plugging as well).
	Schmidt explicitly discloses the context of the BTE reading out information of the RIE's EPROM storage medium specifying the RIE module as well as hardware
components of the RIE module, such as receivers, microphones, and sensors,
including further operating parameters of the hardware components (see
paragraphs 0029, 0030, 0037 - 0042).
	However, Schmidt does not specifically disclose that when the transducer module is hot plugged to the base unit, and the base unit is further configured to detect the signal asserted by the transducer module and to supply power to the transducer module following detection of the signal
	Examiner takes official notice that as disclosed by Schmidt detection of various components by a processor of hearing device is well known and widely used in the art and it would have been obvious to an ordinary skilled in the art that this can be extended to various components of the device including the transducer of the device via the same mechanism disclosed by Schmidt as above for various reasons including facilitating power management.
Regarding claims 11, 19, 20, Schmidt discloses the limitations of claims 1 and 12. However, Schmidt does not disclose that BTE is configured to detect a microcontroller in the transducer.
Examiner takes official notice that as disclosed by Schmidt detection of various components by a processor of hearing device is well known and widely used in the art and it would have been obvious to an ordinary skilled in the art that this can be extended to various components of the device including the microcontrollers of the device via the same mechanism disclosed by Schmidt as above for various reasons including facilitating power management. The same boot mechanism disclosed by Schmidt can be extended to these components as well again for effective power management and distribution.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652